DAVIDSON, Judge.
Theft from the person is the offense; the punishment, two years in the penitentiary.
The injured party was positive in her identification of the appellant as the person who suddenly grabbed, or, as she says, • “snatched” her purse containing $20.00 in money, as she was walking near her home at night.
Appellant did not testify. The defense of alibi was presented.
The facts are sufficient to support the jury’s finding.
The only bills of exception appearing in the record complain *181of argument of State’s counsel. In none of these is it disclosed or stated that the argument complained of was not in reply to argument of appellant’s counsel, or provoked or invited. The bills do not, therefore, reflect improper or prejudicial argument. See Sanchez v. State, 181 S. W. (2d) 87; Cavazos v. State, 186 S. W. (2d) 990. Moreover, the argument complained of in each bill did not violate any statutory or mandatory rule and was not, obviously, hurtful upon its face. It cannot be said that appellant was injured thereby, in view of the infliction of the minimum punishment.
The judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.